308 F.2d 807
F. D. RICH COMPANY, Inc. and American Surety Company of NewYork, Appellants,v.UNITED STATES of America for the Use of H. G. HARDERS & SON,INC., Appellee.
No. 19502.
United States Court of Appeals Fifth Circuit.
Oct. 17, 1962.

Ford L. Thompson, Tallahassee, Fla., Lawrence Gochberg, Stamford, Conn., for appellants.
Charles S. Isler, Jr., Panama City, Fla., for appellee.
Before JONES and BELL, Circuit Judges, and ESTES, District Judge.
PER CURIAM.


1
Before us, as before the district court, the sufficiency of notice under the Miller Act, 40 U.S.C.A. 270a et seq., is the primary question.  This case is controlled by the principles stated in Coffee v. United States, 5th Cir. 1946, 157 F.2d 968.  For the reasons there stated, the judgment of the district court, 199 F.Supp. 939, is


2
Affirmed.